Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/22/2022 has been entered.
 
Response to Arguments
Drawing objections in the Office action of 05/27/2022 are withdrawn.
Claim rejections under 35 U.S. C.  § 112 in the Office action of 05/27/2022 are withdrawn.


Allowable Subject Matter
 	The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose or fairly suggest Spiral conveyor mezzanine seal as claimed in independent claims 1 and 16 of the instant application.  The examiner can find no motivation to combine or modify the references of record without the use of impermissible hindsight.
Closest prior art US 2017-0318819 (van de Rijt et al.) discloses a seal system for a spiral conveyor belt 48 with a hood 36 including inner wall 348 and external wall 352 engage the base 32 and provide a seal between the internal and external walls (348, 352) and the base 32 (¶ 0266; Figures 27-28E.)  The spiral conveyor belt 48 is housed within a structure. Prior art is silent about a series of hooks extending along the margin of the structure, the hooks having a shank projecting from the structure margin and a flange extending from the shank and spaced from the structure margin; and at least one seal strip engageable with and disengageable from the hooks positioned along the structure margin, the seal strip comprising a plurality of slots extending through the seal strip and spaced apart to coincide with the spacing of the hooks, the slots having a length and a width to engage over the hook flanges and then slide relative to the hook shanks along the length of the structure margin to lock an end of the slots against the hook shanks.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. There is no suggestion, teaching, or motivation for one of ordinary skill in the art to modify a reference or combine references, and to yield a reasonable expectation of success without the use of impermissible hindsight. For instance, US 5,515,775 (Crump et al.) discloses, in Figure 10, a spiral conveyor belt 19 with seal strips 56 to seal the gap between the wall 30 and outer partition 22. Prior art is silent about a series of hooks extending along the margin of the structure, the hooks having a shank projecting from the structure margin and a flange extending from the shank and spaced from the structure margin; and at least one seal strip engageable with and disengageable from the hooks positioned along the structure margin, the seal strip comprising a plurality of slots extending through the seal strip and spaced apart to coincide with the spacing of the hooks, the slots having a length and a width to engage over the hook flanges and then slide relative to the hook shanks along the length of the structure margin to lock an end of the slots against the hook shanks.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112. The examiner can normally be reached Monday thru Friday, 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN CUMAR/Primary Examiner, Art Unit 3675